DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims  are currently pending and have been examined.
Response to Arguments and Amendments
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered but are moot because the arguments do not apply to rejections applied to the amended claims, infra..
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are persuasive in light of the claims as amended..  Therefore, the rejection has been withdrawn.  
Claim Interpretation - Contingent Limitations
Claims  contain various conditional limitations which include:
CLAIM , 
 (1) “”
CLAIM , 
 (2) “”
CLAIM , 
 (3) “”
CLAIM , 
 (4) “”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  System claim interpretation for contingent limitations requires the claimed structure to be present in the system regardless of whether the condition precedent is met and the function is actually performed.  See MPEP § 2111.04(II). 
Claims  are system (or apparatus or product) claims containing structure that performs a function which only needs to occur if a condition precedent is met in Limitations ()-().  Accordingly, the analysis set forth in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) applies to system (or apparatus or product) claim contingent limitations ()-(). See MPEP § 2111.04(II).  In the analysis of Schulhauser, the broadest reasonable interpretation of system claims having structure that performs a function, which only needs to occur if a condition precedent is met, still require structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure  is present in the system regardless of whether the condition is met and the function is actually performed. Schulhauser at 14.
Accordingly, a structure capable of performing the function of the above cited claim limitations ()-() is sufficient to disclose the above cited claim limitations.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114. 
For example, the broadest reasonable interpretation of Claim  does not require “” since the conditional limitations are not actually required to occur 
 [Examiner Note: ] 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation: 
“when the angle command value is calculated, correct a magnitude of an input to be less when the magnitude of the subtracted value is relatively great than when the magnitude of the subtracted value is relatively small, using a normative model.” in lines 13-16.
It is unclear what is meant by this limitation.  It appears that the limitation is a literal translation into English from a foreign document.  It is unclear how the correction of a magnitude of an input is affected by the subtracted value in the context of the claim. This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.
The term “relatively small” in claim 1 is a relative term which renders the claim indefinite. The term “relatively small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “relatively great” in claim 1 is a relative term which renders the claim indefinite. The term “great” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “higher” in claim 6 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “lower” in claim 6 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 1, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  The claim appears to be a literal translation into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
Claims 2-9 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747